 


110 HRES 583 EH: Recognizing the remarkable example of Sir Nicholas Winton who organized the rescue of 669 Jewish Czechoslovakian children from Nazi death camps prior to the outbreak of World War II.
U.S. House of Representatives
2007-09-17
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


 
IV 
110th CONGRESS 
1st Session 
H. RES. 583 
In the House of Representatives, U. S.,

September 17, 2007
 
RESOLUTION 
Recognizing the remarkable example of Sir Nicholas Winton who organized the rescue of 669 Jewish Czechoslovakian children from Nazi death camps prior to the outbreak of World War II. 
 
 
Whereas during the Holocaust, in which some 6,000,000 Jews were brutally put to death by the Government of Nazi Germany, a small number of individuals risked their lives and spent fortunes to save the lives of others because they were decent and courageous men and women of principle; 
Whereas, in October 1938, the Nazi Government occupied the Sudetenland area of Czechoslovakia, which resulted in tens of thousands of Jewish refugees fleeing the occupied areas and seeking safety in the areas of as-yet unoccupied Czechoslovakia; 
Whereas, in late 1938, a 29-year-old British businessman, Nicholas Winton, was encouraged by a friend at the British Embassy in Prague to forgo a ski vacation in the Alps to visit Prague and see first-hand the freezing refugee camps filled with Jewish families who had fled the Sudetenland; 
Whereas, in the face of this enormous suffering, Winton, moved by feelings of deep compassion, undertook a massive effort to help the children of many of these Jewish families escape these horrible circumstances, though at that time neither he nor they knew the full extent of the horrors that awaited them; 
Whereas Winton sought to find friendly governments which would grant asylum to these Jewish refugee children, and his efforts were rebuffed by the countries whose help he requested, until the Governments of Sweden and the United Kingdom agreed to accept children from the Czechoslovakian refugee camps; 
Whereas Winton and other volunteers gathered names and other information on children whose parents recognized the importance of getting their children beyond the reach of the Nazi Government, and Winton was able to use this information to identify foster homes for these refugee children; 
Whereas Winton took the lead in raising funds to pay for the transportation of the children from Prague to Britain and Sweden and to pay an enormous government-imposed fee to cover the costs of future repatriation; 
Whereas, on March 14, 1939, the first 20 children left Prague under Winton’s auspices, and the very next day the Nazi army overran the remainder of un-occupied Czechoslovakia; 
Whereas the heroic effort of Winton and other volunteers to assist these young children flee occupied Czechoslovakia continued for over six months until the outbreak of World War II on September 1, 1939, during which time 669 children were able to leave in a total of eight separate groups; 
Whereas the ninth group of some 250 children was scheduled to leave Prague on September 3, 1939, but was halted following the outbreak of hostilities, and none of these 250 children lived to see the end of World War II six years later; 
Whereas this group of 669 children, saved through the efforts of Winton and his collaborators, includes doctors, nurses, teachers, musicians, artists, writers, pilots, ministers, scientists, engineers, entrepreneurs, and a Member of the British Parliament, and today they and their children and grandchildren and great-grandchildren number over 5,000 individuals, and these individuals live in the United States, Canada, Australia, the Czech Republic, Britain, Germany, and other countries; 
Whereas Winton’s achievement went unrecognized and unacknowledged for more than half a century until his wife, who knew nothing of this life-saving work, came across an old leather briefcase in an attic in which she found lists of the children, letters from their parents and other materials documenting his efforts; 
Whereas, of the 15,000 Czechoslovakian Jewish children who fled to refugee camps or who were forced into concentration camps during the Nazi occupation, only a handful survived World War II, and Vera Gissing, one of the children saved by Winton and the author of the script for the film Nicholas Winton—the Power of Good, which won the Emmy Award in 2002, said that Winton rescued the greater part of the Jewish children of my generation in Czechoslovakia. Very few of us met our parents again: they perished in concentration camps. Had we not been spirited away, we would have been murdered alongside them.; and 
Whereas Winton has been honored with the title of Member of the British Empire (MBE), was awarded the Freedom of the City of Prague, received the Czech Order of T. G. Masaryk, and was given a knighthood from Queen Elizabeth II for services to humanity: Now, therefore, be it 
 
That the House of Representatives— 
(1)commends Sir Nicholas Winton and those British and Czechoslovakian citizens who worked with him, for their remarkable persistence and selfless courage in saving the lives of 669 Czechoslovakian Jewish children in the months before the outbreak of World War II; and 
(2)urges men and women everywhere to recognize in Winton’s remarkable humanitarian effort the difference that one devoted principled individual can make in changing and improving the lives of others. 
 
Lorraine C. Miller,Clerk.
